Per Curiam,
In the case of Brew v. Hastings et al., 196 Pa. 222, we decided that the partnership agreement between the parties of September 1, 1897, was a valid one equally binding upon all and that their rights and remedies against each other must be defined and restricted by its terms. That suit was brought in 1899, the one before us in March, 1901. We did not hold in the former, nor do we hold in this case, that defendants are not accountable; we do hold, that under the agreement the suits for an account now are premature and the decree of the learned judg’e of the court below is to that effect, although his reasoning would lead to an entirely different one. In substance, part of the argument of the able counsel for appellant is an apology for the inconsistent reasons given; but these are immaterial; as we have more than once said, we do not review reasons for judgments. If the judgment be right, even though the reasons given wholly fail to sustain it, or would logically lead to a different one, it must stand.
In the first case, in our view of the law, we felt compelled to reverse the judgment and at some length we gave our reasons therefor; in the present case, the learned judge of the court *162below inadvertently fell into the mistake of assuming that one of his functions was that of reviewing a decree of this court, while the law and the constitution restrict that function to a vindication of his own; hence this anomalous record of an opinion calling for a decree in favor of plaintiff, yet concluding with one in favor of defendants. But as the decree is right, the reasons work no material injury to anybody; we pass them over therefore as harmless and affirm his decree.
Decree affirmed accordingly.